Dear Representative Fontenot:
You have requested an Attorney General's opinion on behalf of the Livingston Parish Council (hereinafter the "Council") relative to Louisiana's open meetings laws. The Council is composed of nine (9) elected members. The Council created a committee of four (4) members in order to discuss solutions to the parish's landfill issues.
Specifically, you ask whether a councilman who is not a member of this committee may attend these committee meetings. You state that the councilman will only appear as a member of the public and an observer, taking no active part in the committee's discussions or decisions. Your concern is that this councilman's presence at the meeting might be interpreted as constituting a quorum of the full council.
The mere appearance and observation of the committee meeting by the councilman at issue is not automatically suspect. His attendance is not in his capacity as a councilman but as a public viewer. LSA-R.S. 42:4.2(A)(1) defines a meeting of a public body as, "the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction, or advisory power." The convening of the committee is only that of its members and not observers.
However, the committee should restrict its discussions and deliberations only to those matters over which it has jurisdiction. Discussing items outside its authority may give it a taint of a full council meeting. The policy behind the open meetings laws is the public's awareness of the performance of public officials and their deliberations and decisions. LSA-R.S.42:4.1. Any action taken as a subterfuge to defeat these provisions is prohibited. The councilman's potential appearance but nonparticipation at the committee meeting at issue does not appear to violate the open meetings laws. Therefore, in our opinion, his attendance as an observer is allowed by law.
I trust this addresses your concerns. Please contact us should you require further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney General